AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I of I



                                     UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                             JUDGMENT IN A CRIMINAL CASE
                                      V.                                    (For Offenses Committed On or After November I, 1987)


                           Noe Golpe-Coto                                   Case Number: 3:20-mj-20328

                                                                            Kenneth Robert McMullan

                                                                                                                         i~~ D
                                                                            Defendanl 's Aflorney
                                                                                                                Fl'l~ tA rr"
                                                                                                                !.A
                                                                                                                      D
                                                                                                                          ,..; ~...2.w.   \,J_
                                                                                                                                                       ·v-·~ '
                                                                                                                                                 .!J L:.'.. ,.
REGISTRATION NO. 9430 3298                                                                                                                                          I

                                                                                                                      FEB 1 1 2020
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint

 D was found guilty to count(s)                                                                           CLE i''« '-'~, '."• :·; -. :;·, -:·,',,R T
                                                                                                    C:()LJTH , f-;:; [:,:,~ i h' :: ; o r: _;: LI FORNI A
                                                                                                                                                                  J
      after a plea of not guilty.                                                BY                                                                               Ut: l'U I r



      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)
                                                 - -- - - -- - -- -- - - - -- --
 •    Count(s)
                   - -- - - - - - - - - - - - - - --
                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of/

                               0 \fIME SERVED                            O _ __ _ _ _ __ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be depo1ted/removed with relative, _ _ _ __ __ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, February 11 , 2020



Received
              DUSN,1
                    Ji';
                    !
                     ·v
                                 >


                                                                          UNITED STA TES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                       3:20-mj-20328
